Exhibit 10.1

 

AMENDMENT NUMBER THREE TO THE
DEFERRED COMPENSATION PLAN
OF WATER PIK TECHNOLOGIES, INC.

 


RECITALS

 

WHEREAS, Water Pik Technologies, Inc. (“Employer”) has adopted an executive
deferred compensation plan for the benefit of its executive employees (the
“Plan”);

 

WHEREAS, effective July 2, 2001, the Plan was amended and restated by adoption
of the CORPORATEplan for Retirement Select Plan Document (eff. Date 04/11/94),
as sponsored by Fidelity Management & Research Company;

 

WHEREAS, effective January 1, 2003, the Plan was amended by modifying Section
1.05(b) to require that the amount of a Company matching contribution for each
Participant shall be determined by a resolution of the Board of Directors;

 

WHEREAS, compensation deferred by participants in the Plan that was not earned
and vested as of December 31, 2004 is subject to the requirements of Section
409A of the Internal Revenue Code (“Section 409A”);

 

WHEREAS, Employer considers it advisable to subject all amounts deferred under
the Plan (including, but not limited to, amounts earned and vested as of
December 31, 2004) to the requirements of Section 409A;

 

Amendment

 

RESOLVED, that the Plan is hereby amended, effective as of January 1, 2005, by
adding the following Appendix A:

 

“APPENDIX A

SECTION 409A TRANSITION RULES

 

A1.  As contemplated by IRS Notice 2005-1 and subsequent guidance from the IRS,
a Plan participant may elect in writing on or before December 29, 2005 to cancel
his or her Plan deferral elections (in whole or in part) as to bonuses paid in
2005 and/or salary paid in 2005 or 2006, and/or to cancel his or her Plan
participation, in which case the amount otherwise deferred by the participant to
the Plan with respect to such a cancelled election (adjusted for deemed earnings
and losses pursuant to the Plan for the period commencing with the date such
deferred amount was credited to the Plan through the time such amount is paid to
the participant) shall be paid to the participant (subject to required tax
withholding and other authorized deductions) promptly after December 29, 2005
and in all cases no later than December 31, 2005.

 

A2.  As contemplated by IRS Notice 2005-1 and subsequent guidance from the IRS,
a Plan participant may elect in writing to change all distribution elections
such participant has made with respect to compensation deferred under the Plan,
and any such election change need not comply with the requirements of Section
409A of the Code applicable to changes in distribution elections; provided,
however, that any such change must be made on or before December 29, 2006, and
provided, further, that to the extent that such change relates to distributions
that would otherwise be made in 2006 or would result in any distributions being
made in 2006, such change must be made on or before December 29, 2005.

 

A3.  Any election made by a Plan participant under this Appendix A must be
irrevocable as of the date such election is required to be made pursuant to the
terms hereof and must otherwise comply with the procedures for making
distribution elections set forth in this Plan.”

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Employer has caused this Amendment to be executed
effective as of December 23, 2005.

 

 

EMPLOYER:

 

Water Pik Technologies, Inc.

 

 

 

 

 

 

BY:

 

/s/

THERESA HOPE-REESE

 

 

 

Theresa Hope-Reese

 

 

Vice President, Human Resources

 

2

--------------------------------------------------------------------------------